Citation Nr: 1452877	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  10-07 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the right knee, status post medial meniscectomy, from September 14, 2007, to December 3, 2007.  

2.  Entitlement to a rating in excess of 30 percent for residuals of a right total knee arthroplasty from February 1, 2009, to October 19, 2009.

3.  Entitlement to a rating in excess of 30 percent for residuals of a right total knee arthroplasty as of December 1, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA) that increased the rating for degenerative joint disease of the right knee, status post medial meniscectomy, to 20 percent effective September 14, 2007, the date the claim was received.  In December 2007, the Veteran notified the RO that he had undergone a total right knee replacement that month.  

A January 2008 rating decision assigned a temporary total rating for the right knee disability based on surgical treatment necessitating convalescence from December 4, 2007, to January 31, 2008.  A 100 percent schedular rating was assigned for residuals of a right total knee arthroplasty from February 1, 2008, to January 31, 2009.  A 30 percent rating was assigned from February 1, 2009.  A February 2009 rating decision continued the 30 percent rating.  The Veteran filed a notice of disagreement in September 2009.  

A January 2010 rating decision assigned a temporary total rating for the right knee disability based on surgical treatment necessitating convalescence from October 20, 2009, to November 30, 2009, and a 100 percent schedular rating for revision of a right total knee arthroplasty from December 1, 2009, to November 30, 2010.  A 30 percent rating was assigned from December 1, 2010.  

Although the Veteran's September 2009 notice of disagreement was not timely for the initial November 2007 rating decision, or the January 2008 rating decision, the Veteran has continually asserted his claim, submitted additional evidence, and notified VA when additional evidence was available, with the result that the November 2007 rating decision did not become final because new and material evidence was received within one year of that decision.  Therefore, the Board has concluded that the Veteran's initial claim has remained pending, and has characterized the issues before it accordingly.  

A December 2009 rating decision granted service connection for a left knee disability, secondary to the right knee disability, and assigned a 10 percent rating effective September 3, 2009.  A March 2011 rating decision found a clear and unmistakable error in that rating decision, and assigned the 10 percent rating effective October 2, 2007.  A September 2010 rating decision denied service connection for pseudoarthrosis of L2-L3 with solid fusion below, status-post posterior spinal L2-L3 fusion with instrumentation and bone graft, secondary to a service-connected right knee disability; and denied service connection for left and right rib fractures with chest contusion, secondary to the right knee disability.  The Veteran has not expressed disagreement with any of those determinations.  Therefore, they are not on appeal.

The issue of entitlement to a rating in excess of 30 percent for residuals of a right total knee arthroplasty from December 1, 2010, is REMANDED to the Agency of Original Jurisdiction.  


FINDINGS OF FACT

1.  From September 14, 2007, to December 3, 2007, degenerative joint disease of the right knee, status post medial meniscectomy, was characterized by severe arthritis, noncompensable limitation of flexion and extension, pain on motion, swelling, and crepitus.  

2.  From February 1, 2009, to October 19, 2009, residuals of a right total knee arthroplasty were manifest by chronic residuals with severe painful motion and weakness.   

CONCLUSIONS OF LAW

1.  From September 14, 2007, to December 3, 2007, the criteria for a rating in excess of 20 percent for degenerative joint disease of the right knee, status post medial meniscectomy, were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5258, 5259, 5260, 5261 (2014).  

2.  From February 1, 2009, to October 19, 2009, the criteria for a 60 percent rating, but not higher, for residuals of a right knee arthroplasty were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claims, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in September 2007 and September 2009.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled for the time periods addressed in the decision portion of the document.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  The relevant VA examinations are adequate for rating purposes.  Accordingly, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the rating of disability resulting from diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board must consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Where there is a question as to which of two rating is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2014).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

From September 14, 2007, to December 3, 2007, the Veteran's right knee disability was characterized as degenerative joint disease of the right knee, status post medial meniscectomy, and rated 20 percent disabling pursuant to Diagnostic Codes 5259 and 5010.  Diagnostic Code 5259 provides for a maximum 10 percent rating for symptomatic removal of the semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).  

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  That rating cannot be combined with a rating based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).  

Under Diagnostic Code 5260, for limitation of flexion of the knee, flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  

Under Diagnostic Code 5261, for limitation of extension of the knee, a 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating is assigned for extension limited to 15 degrees.  A 30 percent rating is assigned for extension limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).  

Normal range of motion of the knee is to 0 degrees of extension and from 0 to 140 degrees of flexion.  38 C.F.R. § 4.71a, Plate II (2014).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  When the rating of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors such as painful motion,  lack of endurance, functional loss due to pain, weakened motion, excess motion, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40 (2014); Johnston v. Brown, 10 Vet. App. 80 (1997).  

A 20 percent rating is assigned for disabilities involving dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014).  

A 10 percent rating is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

Knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257.  Any separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998).  Separate ratings under Diagnostic Code 5260, for limitation of flexion of the leg, and Diagnostic Code 5261, for limitation of extension of the leg, may be assigned for disability of the same joint.  Any separate rating must be based on additional disabling symptomatology.  VAOGCPREC 9-2004 (2004), 69 Fed. Reg. 59990 (2004).  

Based on the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted for the right knee disability from September 14, 2007, to December 3, 2007.  The 10 percent rating is the maximum rating under Diagnostic Code 5259, and 20 percent is the maximum rating under Diagnostic Code 5258.  Neither of those diagnostic codes provides any higher rating for the right knee disability.  On VA examination in September 2007, based on x-ray findings of severe degenerative joint disease, a 20 percent rating was assigned under Diagnostic Code 5010.  That is also the maximum rating available under that diagnostic code.  Ratings under Diagnostic Code 5010 cannot be combine with ratings based on limitation of motion.  Range of motion testing at the September 2007 evaluation showed extension to 0 degrees and extension to 110 degrees, with pain on motion.  Both of those clinical findings result in 0 percent ratings under Diagnostic Codes 5260 and 5261.  Even considering the Veteran's complaints of pain on motion, and the documented swelling and crepitus, neither separate ratings, nor any single rating in excess of 20 percent, may be assigned for that time period under either diagnostic code.  The evidence did not show any recurrent lateral instability or subluxation that would be compensable to warrant any higher or separate rating.

The Board finds that the preponderance of the evidence is against and higher rating from September 14, 2007, to December 3, 2007.  Therefore, the claim for increased rating for that period must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From February 1, 2009, to October 19, 2009, the right knee disability was characterized as residuals of a right total knee arthroplasty because the Veteran underwent a total right knee replacement on December 4, 2007, and the residuals were rated 30 percent disabling under Diagnostic Code 5055.

Under Diagnostic Code 5055, the prosthetic replacement of a knee joint is to be rated 100 percent for one year following the implantation of the prosthesis.  38 C.F.R. § 4.71a (2014).  That 100 percent rating was assigned for one year following implantation of the prosthesis.  Following the 100 percent rating for one year, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256 for ankylosis of the knee, Diagnostic Code 5261 for limitation of extension, or Diagnostic Code 5262 for impairment of the tibia and fibula.  The minimum rating assigned is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).  

Notably, the Board observes that the Veteran's initial right knee replacement failed.  Upon VA examination in January 2009, he was diagnosed with a failed right knee arthroplasty with instability that was getting progressively worse.  It was also noted that he experienced stiffness, decreased speed of joint motion, popping with movement, repeated effusion, pain on motion, and severe flare-ups.  Based on that evidence, the Board finds that the Veteran exhibited chronic residuals with severe painful motion and weakness in the right knee.  Private medical records from Jewish Hospital note that the Veteran underwent a revision of a right total knee arthroplasty on October 20, 2009, because he had a "[f]ailed right total knee arthroplasty with . . . instability, chronic pain, recurrent effusions."  Based on that clinical evidence, which documents chronic residuals with severe painful motion and weakness, the Board finds that the Veteran's disability met the criteria for a 60 percent rating under Diagnostic Code 5055.  Consequently, a 60 percent rating under Diagnostic Code 5055 is warranted for the period from February 1, 2009 through October 19, 2009.  Ankylosis of the joint was not clinically demonstrated.  Therefore, a higher rating under Diagnostic Code 5256 may not be assigned.  

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).  

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008), 

The evidence in this case does not show such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to the right knee disability.  There is no competent medical or competent and credible lay evidence of record that the Veteran has symptoms of that disability that is not contemplated in the rating criteria.  Therefore, referral for consideration of the assignment of an extraschedular rating is not warranted.  


ORDER

A rating in excess of 20 percent for degenerative joint disease of the right knee, status post medial meniscectomy, from September 14, 2007, to December 3, 2007, is denied.  

A 60 percent rating, but not higher, for residuals of a right total knee arthroplasty from February 1, 2009, to October 19, 2009, is granted.


REMAND

The Veteran's most recent VA examination of record was conducted in August 2010, more than four years ago.  Notably, that examination focused primarily on the back and ribs, in conjunction with a claim for service connection for those disabilities.  There is little clinical evidence of record for the period from December 1, 2010, when the 100 percent rating for residuals of a right total knee arthroplasty ended and the 30 percent rating was assigned.  Additionally, there is no indication that he was provided with a VA examination after the October 2009 revision of the total right knee arthroplasty to assess the severity of residuals.  Consequently, the Board finds that the medical evidence is not sufficient upon which to decide the rating of the Veteran's claim as of December 1, 2010.  The Board concludes that a VA examination is needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  The Veteran is advised that failure to report for a VA examination, without good cause, may have adverse consequences on the claim.  38 C.F.R. § 3.655 (2014).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for residuals of a revised right total knee arthroplasty since December 2010.  After securing the necessary release, obtain these records, including any VA treatment reports.  

2.  Then, schedule the Veteran for a VA orthopedic examination to determine the current severity of a right knee disability.  The examiner must review the record and must not that review in the report.  A complete description of the symptoms should be obtained from the Veteran.  All manifestations should be documented.  The examination report should specifically indicate the range of motion of the knee and the effect of pain on motion, and indicate whether there is any weakness, subluxation or instability.  The examiner should state whether there is severe painful motion or weakness in the right extremity.  The examiner should also provide an opinion regarding the effects of the right knee disability on employment.  A complete rationale should be provided for any opinion expressed.

3.  Then, readjudicate the claim for entitlement to rating in excess of 30 percent for residuals of a right total knee arthroplasty as of December 1, 2010.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board..

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


